ON MOTION FOR REHEARING.
PER CURIAM.
Our attention has been called to the fact that the judgment provides that it shall bear eight per cent interest from the date of its rendition, and to Gilsonite Co. v. St. Louis Fair Assn., 231 Mo. l. c. 603, holding that it is error for the judgment to call for more than six per cent interest from its rendition. In that case the judgment was reversed and the cause remanded with direction to enter up judgment as of the date of the original judgment, but at side per cent. In this case the motion for a new trial did not call attention to that point, and there was no motion in arrest, so that the attention of the trial court was not called to it. We will not therefore reverse the judgment, but we modify it here so that it shall bear interest at six per cent per annum from its original rendition until paid.
. With the foregoing modification, the judgment is affirmed.